USCA4 Appeal: 22-1692      Doc: 11         Filed: 08/08/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1692


        In re: CLIFTON WILLIAM BATTS,

                            Petitioner.



                         On Petition for Writ of Mandamus. (5:21-hc-02239-M)


        Submitted: July 21, 2022                                          Decided: August 8, 2022


        Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Clifton William Batts, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1692      Doc: 11         Filed: 08/08/2022      Pg: 2 of 2




        PER CURIAM:

               Clifton William Batts petitions for a writ of mandamus, alleging that the district

        court has unduly delayed in ruling on his 28 U.S.C. § 2254 petition. He seeks an order

        from this court directing the district court to act. The present record does not reveal undue

        delay in the district court. Accordingly, we deny the mandamus petition. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2